LATTIMORE, J.
Appellant was convicted in this case in the criminal district court of Tarrant county of the offense of manslaughter, and her punishment fixed at confinement in the penitentiary for a term of two years.
There is no statement of facts in the record, *1104and the only bills of exceptions that appear are not signed or approved by the trial court. We have examined the indictment and the charge of the court, and find same to he sufficient, and, there being no error complained of in the motion for new trial which we can consider in the condition of the record, the judgment of the lower court will be affirmed.

<¡3=cFor other cases see same topic and KEY-NXJMBER in all Key-Numbered Digests and Indexes